Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1 - 20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on January 8th 2021 has been acknowledged by the Office.
Claim Objections
Claim 1, 2, 16 and 20 objected to because of the following informalities:  
Claims 1, 16 and 20 recite “right-side and left-side flap " examiner suggests amending to "a right-side and a left-side flap" for improved antecedent basis.
Claim 2 recites "opening adjacent one of the sides " examiner suggests amending to "opening adjacent to one of the sides ".
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 11, 12 and 16 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170055734 A1 to Duck (Duck hereafter).
As per claim 1, Duck teaches A bottom bed sheet assembly for a mattress (see 100—Fig.7: bottom bed sheet assembly) comprising: a primary textile panel (see annotated Fig.7: primary textile panel) including a main portion adapted to be placed over a top surface of the mattress (see 802—Fig.9: main portion), a foot end flap adapted to be draped beside a foot end of the mattress (see annotated Fig.7: foot end flap), right- side and left-side flap adapted to be draped beside right and left sides of the mattress (see annotated Fig.7: right and left-side flap), and a head end flap adapted to be draped beside a head end of the mattress (see annotated Fig.7: head end flap), the head end flap having a pocket (see 101—Fig.7: pocket) extending transversely across the head end flap at a lower end thereof (see pg.2 para [0036]: "In this particular example the tube-receiving hole 101 extends for substantially the entire width W of the side surfaces of the fitted bottom sheet 100"); and a rigid weight bar (see 701—Fig.7: rigid weight bar) assembled into the pocket applying tension to the primary textile panel in response to gravity acting on the rigid weight bar (see annotated Fig.7).


    PNG
    media_image1.png
    518
    1220
    media_image1.png
    Greyscale












As per claim 2, Duck teaches The assembly of claim 1 wherein the pocket includes at least one opening (see annotated Fig.7: opening ) adjacent one of the sides of the mattress for inserting and removing the rigid weight bar from the pocket (see annotated Fig.7).
As per claim 3, Duck teaches The assembly of claim 1 wherein the head end flap includes an extension panel (see annotated Fig.7: extension panel) sewn to an upper portion of the head end flap (see pg.2 para [0036]: "In this example the edges that define the tube-receiving hole 101 comprise seamed edges (with the stitches that form the seamed edge being denoted by reference numeral 301)."), and wherein the pocket is provided in the extension panel (see annotated Fig.7).

    PNG
    media_image2.png
    382
    794
    media_image2.png
    Greyscale

As per claim 11, Duck teaches The assembly of claim 1 wherein the foot end flap is sewn to the right-side flap at a foot end right corner of the mattress (see 202—Fig.2; pg. para [0030]: "Fitted bottom sheets 200 also typically have a seam 202 formed at their corners to help facilitate placing and fitting the fitted bottom sheet 200 on a corresponding mattress"), and wherein the foot end flap is sewn to the left-side flap at a foot end left corner of the mattress (see pg. para [0030]).
As per claim 12, Duck teaches The assembly of claim 11 wherein the head end flap is sewn to the right-side flap at a head end right corner of the mattress (see pg. para [0030]), and wherein the foot end flap is sewn to the left-side flap at a head end left corner of the mattress (see pg. para [0030]).
As per claim 16, Duck teaches A bottom bed sheet assembly for a mattress  (see 100—Fig.7: )comprising: a primary textile panel (see annotated Fig.7:on page 4 ) including a main portion adapted to be placed over a top surface of the mattress (see 802—Fig.9), a foot end flap adapted to be draped beside a foot end of the mattress (see annotated Fig.7: on page 4), right and left-side flaps adapted to be draped beside right and left sides of the mattress (see annotated Fig.7: on page 4), wherein the foot end flap is sewn to the right-side flap at a foot end right corner of the mattress (see 202—Fig.2; pg. para [0030]), and wherein the foot end flap is sewn to the left-side flap at a foot end left corner of the mattress (see pg. para [0030]), and a head end flap adapted to be draped beside a head end of the mattress (see annotated Fig.7: on page 4), the head end flap having a pocket extending transversely across the head end flap at a lower end thereof (see 101—Fig.7 ), wherein the head end flap includes an extension panel sewn to an upper portion of the head end flap (see pg.2 para [0036]), and wherein the pocket is provided in the extension panel (see annotated Fig.7 on page 5 ); and a rigid weight bar assembled into the pocket applying tension to the primary textile panel in response to gravity acting on the rigid weight bar (see annotated Fig.7: on page 5).
As per claim 17, Duck teaches The assembly of claim 16 wherein the head end flap is sewn to the right-side flap at a head end right corner of the mattress (see pg. para [0030]), and wherein the foot end flap is sewn to the left-side flap at a head end left corner of the mattress (see pg. para [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170055734 A1 to Duck in view of US Patent 5787523 A to Lindberg.
As per claim 4, Duck teaches The assembly of claim 3 but does not teach wherein the extension panel is formed of a fabric having a lower coefficient of friction than a coefficient of friction of the primary textile panel to facilitate inserting and removing the rigid weight bar from the pocket.
Lindberg teaches wherein the extension panel (see 12—Fig.16: extension panel) is formed of a fabric having a lower coefficient of friction than a coefficient of friction of the primary textile panel to facilitate inserting and removing the rigid weight bar from the pocket (see col. 5 lines [12 - 30]: " In the pocket 12, the opening of which may be closed using for instance Velcro 14, an incontinence layer 15 and/or a pressure relieving layer 16 is insertable. The upper side of the pocket consists of a low friction material and its underside of a normal friction sheet material, plastic, plasticised terry cloth or rubberised material or the like. ").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of Lindberg with the motivation of to help the insertion of incontinence layer element (see col.5 lines [12 - 30]).
Claim(s) 5 – 7, 13 - 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170055734 A1 to Duck in view of US 20170340145 A1 to McCullough (McCullough hereafter).
As per claim 5, Duck does not teach, The assembly of claim 3 wherein the extension panel has a reinforcement portion that extends to a limited extent under the main portion and is sewn to the main portion. 
McCullough teaches wherein the extension panel has a reinforcement portion (see 40—Fig.5)  that extends to a limited extent under the main portion (see annotated Fig.5: ) and is sewn to the main portion (see pg.3 para [0044]: " The illustrated top skirt 40 couples to the fitted sheet at the top portion near and above the junction between the top portion and the side portion. In doing so, it extends a portion of material 42 about a top region circumscribing the top portion 12 of the fitted sheet. It may be fixedly coupled to the top portion 12 by stitches,").

    PNG
    media_image3.png
    639
    701
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of McCullough with the motivation of improving the overall appearance of the bedsheet assembly (see pg.4 para [0044] " The illustrated top skirt 40 couples to the fitted sheet at the top portion near and above the junction between the top portion and the side portion. In doing so, it extends a portion of material 42 about a top region circumscribing the top portion 12 of the fitted sheet. It may be fixedly coupled to the top portion 12 by stitches, adhesive, soldering, welding, weaving, heat treatment, or the like or combination thereof. By extending coverage over a portion of the top 12 this allows the bed skirt to look good better than it otherwise would when the top mattress is off-center of the box spring mattress.").
As per claim 6, Duck teaches The assembly of claim 1 further comprising: a mattress cover (see 801—Fig.9).
Duck does not teach, [a mattress cover] attached to a lower surface of the main portion of the primary textile panel for protecting the mattress.
McCullough teaches [a mattress cover] attached to a lower surface of the main portion of the primary textile panel for protecting the mattress (see annotated Fig.5 on page 9).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of McCullough with the motivation of providing a decorative layer to the bedsheet assembly (see pg.4 para [0046] " The illustrated bottom skirt extends lower than the middle skit 16 thereby allowing viewers to see an additional layer of skirt and further covering the region below the box spring mattress. Such a layer may be scalloped or otherwise shaped for decorative effect, as may any of the other skirt layers.").
As per claim 7, Duck teaches wherein the mattress cover has a higher coefficient of friction than a coefficient of friction of the primary textile panel for reducing slippage between the mattress cover and the mattress (see pg.3 para [0045]: " By one approach the patient-facing side 801 of the strapless repositioning sheet 800 comprises a higher-friction material than the low-friction mattress-facing side 802.").
As per claim 13, Duck teaches The assembly of claim 11 wherein the foot end flap, the right-side flap and the left-side flap each include an upper portion (see annotated Fig. 7: upper portion) and a lower portion(see annotated Fig. 7: lower portion)

    PNG
    media_image4.png
    386
    531
    media_image4.png
    Greyscale

Duck does not teach, wherein only the upper portions of the right-side flap and foot end flap are sewn together and wherein only the upper portions of the left-side flap and foot end flap are sewn together.
McCullough teaches, wherein only the upper portions of the right-side flap and foot end flap are sewn together (see pg.4 para [0043]; annotated Fig.4: "Each of the illustrated skirts is coupled near a crown 14 of the fitted sheet, which is the junction between the top portion 12 and the side portion(s) 18.") and wherein only the upper portions of the left-side flap and foot end flap are sewn together (see annotated Fig.4).

    PNG
    media_image5.png
    658
    826
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of McCullough with the motivation of provide the users ease of access to the lower portions of the right and left side flaps thereby providing the capability to adjust the lower portions.
As per claim 14, Duck does not teach, The assembly of claim 13 wherein the lower portions are adapted to be selectively tucked under the mattress.
McCullough teaches wherein the lower portions are adapted to be selectively tucked under the mattress (see 22—Fig.5 :  lower portions  tucked under mattress).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of McCullough with the motivation of providing a space whereby the mattress may be disposed (see pg.4 para [0042] "The bed skirt includes a top portion 12 fixedly coupled to a side portion 18 having a bottom portion 22 hat fits about a box spring mattress, thereby forming a continuous pocket into which the mattress may be disposed. ").
As per claim 15, Duck does not teach, The assembly of claim 13 wherein the lower portions are adapted to selectively hang below the upper portions below the mattress.
McCullough teaches wherein the lower portions are adapted to selectively hang below the upper portions below the mattress (see 46—Fig.5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of McCullough with the motivation of providing a bedsheet which extends below a mattress box to improve the visual esthetic (see pg.4 para [0046] " The illustrated bottom skirt extends lower than the middle skit 16 thereby allowing viewers to see an additional layer of skirt and further covering the region below the box spring mattress.").
As per claim 18, Duck teaches The assembly of claim 16 wherein the foot end flap, the right-side flap and the left-side flap each include an upper portion and a lower portion (see annotated Fig. 7: on page  11)
Duck does not teach , wherein only the upper portions of the right-side flap and foot end flap are sewn together and wherein only the upper portions of the left-side flap and foot end flap are sewn together.
McCullough teaches , wherein only the upper portions of the right-side flap and foot end flap are sewn together (see pg.4 para [0043]; annotated Fig.4 on page 12 )
and wherein only the upper portions of the left-side flap and foot end flap are sewn together (see annotated Fig.4 on page 11).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of McCullough with the motivation of provide the users ease of access to the lower portions of the right and left side flaps thereby providing the capability to adjust the lower portions.
Claim(s) 8-10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170055734 A1 to Duck in view of US 7395567 B1 to Tetzler (Tetzler hereafter).
As per claim 8, Duck does not teach, The assembly of claim 1 wherein the rigid weight bar is an elongated planar blade having an upper edge, a lower edge, an inner surface and an outer surface, wherein the inner surface and the outer surface are wider than the upper edge and the lower edge.
Tetzler teaches The assembly of claim 1 wherein the rigid weight bar is an elongated planar blade (see annotated Fig. 3) having an upper edge (see annotated Fig. 3), a lower edge(see annotated Fig. 3: ), an inner surface (see annotated Fig. 3: ) and an outer surface(see annotated Fig. 3: ), wherein the inner surface and the outer surface are wider than the upper edge and the lower edge (see annotated Fig. 3).

    PNG
    media_image6.png
    305
    714
    media_image6.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of Tetzler with the motivation of providing a rigid bar which fist securely within the pocket area (see Col 4 lines 10 - 12 "Each rod has a common length of between about 6 and 30 inches. In this manner a plurality of rods are adapted to be positioned into each of the grooves. ").
As per claim 9, Duck does not teach, The assembly of claim 1 further comprising: a textile sleeve that receives the rigid weight bar, wherein the textile sleeve and weight bar are inserted into the pocket through an opening on one end of the pocket , and the textile sleeve and weight bar are removed from the pocket through the opening to launder the primary textile panel.
Tetzler teaches a textile sleeve that receives the rigid weight bar (see 60—Fig. 2:  textile sleeve), wherein the textile sleeve and weight bar are inserted into the pocket through an opening on one end of the pocket , and the textile sleeve and weight bar are removed from the pocket through the opening to launder the primary textile panel (see Fig.2 : textile sleeve (60) and weight bar (54) insertable & removable from pocket (42)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of Tetzler with the motivation of retaining the rigid weight bar within the bed sheet assembly (see Col 4 lines 25 - 30 " An extended rectangular periphery 60 is thus provided. The sheet is adapted to be positioned over the mattress with the periphery extending downwardly between the mattress and the rails. In use, a user is adapted to entrain the periphery around a plurality of rods and insert the rods and entrained peripheries into the grooves.").
As per claim 10, Duck does not teach, wherein the rigid weight bar is a steel bar having a corrosion resistant coating.
Tetzler teaches wherein the rigid weight bar is a steel bar (see Col 5 lines 14 - 17: "The rods are fabricated of an essentially rigid material. The essentially rigid material is selected from the class of essentially rigid materials. The class of essentially rigid materials includes wood, metal, plastic and rubber.") having a corrosion resistant coating (see Col 5 lines 18 - 22: "Each rod has an exterior surface. The exterior surface has a coating of a rubberized material.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of Tetzler with the motivation of retaining the rigid weight bar within the pocket(see Col 4 lines 28 -34 "In use, a user is adapted to entrain the periphery around a plurality of rods and insert the rods and entrained peripheries into the grooves. Note FIG. 2. Further in this manner the retention system will properly position the sheet with respect to the rails and the waterbed in a convenient and economical manner while allowing for the convenient and economical separation of the sheet and rods from the rails and waterbed.").
As per claim 19, Duck does not teach, The assembly of claim 16 further comprising: a textile sleeve that receives the rigid weight bar, wherein the sleeve and weight bar are inserted into the pocket through an opening on one end of the pocket, and the textile sleeve and weight bar are removed from the pocket through the opening to launder the primary textile and the extension panel.
Tetzler teaches The assembly of claim 16 further comprising: a textile sleeve that receives the rigid weight bar (see 60—Fig.2), wherein the sleeve and weight bar are inserted into the pocket through an opening on one end of the pocket, and the textile sleeve and weight bar are removed from the pocket through the opening to launder the primary textile and the extension panel (see Fig.2 : textile sleeve (60) and weight bar (54) insertable & removable from pocket (42)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of Tetzler with the motivation of retaining the rigid weight bar within the bed sheet assembly (see Col 4 lines 25 – 30).
As per claim 20, Duck teaches A bottom bed sheet assembly for a mattress (see 100—Fig.7: ) comprising: a primary textile panel (see annotated Fig.7: on page 4) including a main portion adapted to be placed over a top surface of the mattress (see 802—Fig.9), a foot end flap adapted to be draped beside a foot end of the mattress (see annotated Fig.7: on page 4), right and left-side flaps adapted to be draped beside right and left sides of the mattress (see annotated Fig.7: on page 4), wherein the foot end flap is sewn to the right-side flap at a foot end right corner of the mattress (see 202—Fig.2; pg. para [0030]), and wherein the foot end flap is sewn to the left-side flap at a foot end left corner of the mattress(see pg. para [0030]: ), and a head end flap adapted to be draped beside a head end of the mattress(see annotated Fig.7: on page 4), the head end flap having a pocket extending transversely across the head end flap at a lower end thereof (see 101—Fig.7), wherein the head end flap includes an extension panel sewn to an upper portion of the head end flap, and wherein the pocket is provided in the extension panel (see pg.2 para [0036]), and a mattress cover attached to a lower surface of the main portion of the primary textile panel for protecting the mattress (see 801—Fig.9), wherein the mattress cover has a higher coefficient of friction than the primary textile panel for reducing slippage between the mattress cover and the mattress (see pg.3 para [0045]); a rigid weight bar assembled into the pocket applying tension to the textile panel in response to gravity acting on the rigid weight bar (see 701—Fig.7)
Duck does not teach, wherein the rigid weight bar is an elongated planar blade having an upper edge, a lower edge, an inner surface and an outer surface, wherein the inner surface and the outer surface are wider than the upper edge and the lower edge; and a textile sleeve that receives the rigid weight bar, wherein the textile sleeve and weight bar are inserted into the pocket through an opening on one end of the pocket, and the sleeve and weight bar are removed from the pocket through the opening to launder the primary textile.
Tetzler teaches , wherein the rigid weight bar is an elongated planar blade having an upper edge (see annotated Fig. 3: on page 14), a lower edge (see annotated Fig. 3: on page 14), an inner surface (see annotated Fig. 3: on page 14) and an outer surface(see annotated Fig. 3: on page 14), wherein the inner surface and the outer surface are wider than the upper edge and the lower edge (see annotated Fig. 3 on page 14 ); and a textile sleeve that receives the rigid weight bar (see 60—Fig.22 ), wherein the textile sleeve and weight bar are inserted into the pocket through an opening on one end of the pocket, and the sleeve and weight bar are removed from the pocket through the opening to launder the primary textile (see Fig.2 : textile sleeve (60) and weight bar (54) insertable & removable from pocket (42)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Duck with the teachings of Tetzler with the motivation of providing a rigid bar which fist securely within the pocket area (see Col 4 lines 10 - 12) and retaining the rigid weight bar within the bed sheet assembly (see Col 4 lines 25 - 30 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        09/29/22

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/30/2022